The respondent appeals from the denial by a judge of the Probate Court of his motion to dismiss a petition for support for lack of proper notice to him, and also from an order for the payment of a certain sum to the petitioner. There was no error. The respondent filed a special appearance, then contested the case on its merits. “The question whether proper service was made was for the Probate Court, and, in deciding it, the court was not confined to the return made, and must be presumed to have satisfied itself that the service was properly made.” Edds, appellant, 137 Mass. 346, 347. There is no showing that the judge’s order for payment was not proper in the circumstances. See Ecklund v. Ecklund, 288 Mass. 517, 518; Durfee v. Durfee, 293 Mass. 472, 477.

Orders affirmed.